Citation Nr: 1145084	
Decision Date: 12/09/11    Archive Date: 12/14/11

DOCKET NO.  10-16 961	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a bilateral eye disorder, claimed as glaucoma.

2.  Entitlement to service connection for mitral valve prolapse.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran (Appellant)



ATTORNEY FOR THE BOARD

Tabitha G. Macko, Associate Counsel


INTRODUCTION

The Veteran, who is the Appellant in this case, had active service from September 1979 to November 1989.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from a May 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, which, in relevant part, denied service connection for mitral valve prolapse, glaucoma, and for hearing loss in the right ear.  The Veteran disagreed with the denial of service connection for these three issues; however, on the April 2010 substantive appeal, the Veteran perfected the appeals only with regard to the issues of service connection for a mitral valve prolapse and intraocular pressure, claimed as glaucoma.   

In December 2010, the Veteran testified at a personal hearing before the Decision Review Officer held at the RO.  A transcript has been incorporated into the record.  

The issue of service connection for mitral valve prolapse is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC) in Washington, DC.


FINDINGS OF FACT

1. The Veteran sustained a bilateral eye disease or injury during service, and experienced chronic symptomatology of a bilateral eye disorder during service.  

2.  The Veteran experienced continuous symptoms of an eye disorder since service separation.

3.  The current bilateral eye disorder, characterized by intraocular pressure and assessed as intraocular hypertension, is related to service. 


CONCLUSION OF LAW

Resolving reasonable doubt in the Veteran's favor, the criteria for service connection for a bilateral eye disorder have been met.  38 U.S.C.A. §§ 1131, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.310 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist veterans in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  The VCAA provides that VA has a duty to notify claimants of any information and evidence needed to substantiate and complete a claim, and of what part of that evidence is to be provided by the claimant and what part VA will attempt to obtain for the claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b)(1).  

The general norm is that, before addressing the merits of a veteran's claim on appeal, the Board is required to ensure that the VA's "duty to notify" and "duty to assist" obligations have been satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2011).  In this instance, however, the Board finds in favor of the Veteran, that is, service connection is warranted for a bilateral eye disorder.  For this reason, the need to discuss whether VA has complied with its duties to notify and assist is obviated with regard to this issue.

Service Connection for a Bilateral Eye Disorder

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. 
§§ 1110, 1131 (West 2001); 38 C.F.R. § 3.303(a).  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  With chronic disease as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  If a condition noted during service is not shown to be chronic, then generally, a showing of continuity of symptoms after service is required for service connection.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

A disability which is proximately due to or the result of a service-connected disease or injury shall be service connected.  When service connection is thus established for a secondary condition, the secondary condition shall be considered a part of the original condition.  38 C.F.R. § 3.310(a).  This includes any increase in severity of a nonservice-connected disease that is proximately due to or the result of a service-connected disability as set forth in 38 C.F.R. § 3.310(b).  See also Allen v. Brown, 
7 Vet. App. 439 (1995) (en banc).

It is the defined and consistently applied policy of VA to administer the law under a broad interpretation, consistent, however, with the facts shown in every case.  When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the veteran.  By reasonable doubt is meant one that exists because of an approximate balance of positive and negative evidence that does not satisfactorily prove or disprove the claim.  It is a substantial doubt and one within the range of probability as distinguished from pure speculation or remote possibility.  See 38 C.F.R. § 3.102.

The Veteran contends that he incurred a bilateral eye disorder, assessed in service in the mid 1980's as glaucoma, for which he received medication (eye drops) and which was treated by what the Veteran referred to as "lazer surgery [sic]."  He contends that this disorder has continued since then.  

Having considered all the evidence of record in light of the regulations noted above, the Board finds that the evidence for and against the claim for direct service connection for a bilateral eye disorder, assessed originally as glaucoma and characterized intraocular pressure, is at least in relative equipoise.  There is some lay evidence as reported by the Veteran that the current eye disorder began during service.  The Veteran has reported that in 1986 he underwent laser surgery for an eye disorder assessed as glaucoma at a service hospital, and that he continued to take eye drops for this disorder until he separated from active service.

A review of the Veteran's service treatment records finds only records dated between 1979 and 1983, the Veteran's first enlistment, followed by reserve service treatment records dated December 1989 to 1994.  The RO reached a formal finding of nonavailablity in March 2010 for any service treatment records dated between October 1983 and November 1989, for the Veteran's second enlistment.  The Veteran has reported that in 1986 he underwent laser surgery for an eye disorder assessed as glaucoma at a service hospital, and that he continued to take eye drops for this disorder until he separated from active service.  

The Veteran's former spouse submitted a statement in March 2010 in which she noted they were married at the time and she remembered the Veteran being diagnosed with glaucoma.  The Veteran's description of the procedure also corresponded with treatment of that era to include his description of the eye drops bottle, in the opinion of his current VA eye clinician.  See April 2010 eye consultation.  

Further, in December 1989 the Veteran enlisted in the reserves and the Report of Medical History prepared for that reserve service included a statement by him that his eyes were bothering him lately and his report that he had had laser surgery and treatment for glaucoma in a service hospital in 1988.  The Board finds these statements regarding the Veteran's treatment, actions and statements as experienced by himself and those around him in service credible and probative.  

A veteran is competent to report symptoms that he experiences at any time because this requires only personal knowledge as it comes to him through his senses.  Barr v. Nicholson, 21 Vet. App. 303, 309 (2007) (when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation).  The absence of contemporaneous medical evidence is a factor in determining credibility of lay evidence, but lay evidence does not lack credibility merely because it is unaccompanied by contemporaneous medical evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) (lack of contemporaneous medical records does not serve as an "absolute bar" to the service connection claim); Barr  ("Board may not reject as not credible any uncorroborated statements merely because the contemporaneous medical evidence is silent as to complaints or treatment for the relevant condition or symptoms").

The Veteran is certainly competent to report that he experienced a bilateral eye disorder, assessed as glaucoma and treated with eye drops and a surgical procedure, during his service.  The Board finds that the Veteran is a credible witness, as his account of his experiencing chronic symptoms and seeking treatment, in particular to having had a surgical procedure in a service hospital, is consistent with the objective record, internally consistent, and plausible.  The Board finds the Veteran's reported history of in-service eye symptoms, diagnosis of glaucoma, and treatment to not be inconsistent with the other evidence of record.  Resolving reasonable doubt in the Veteran's favor, the Board finds that the Veteran incurred a bilateral eye disorder in service and experienced chronic symptoms in service of an eye disorder.   

The Board finds that the evidence is also in equipoise on the question of whether the Veteran experienced continuous symptoms of a bilateral eye disorder post-service.  After separating from service in November 1989, the Veteran enlisted in the reserves.  While he reported on the December 1989 Report of Medical History that he had had the assessment of glaucoma and laser surgery, such that his eyes were bothering him lately, the service clinician did not list any aspect of the Veteran's eyes as an acknowledged defect.  A few months later in June 1990, the Veteran completed another Report of Medical History for his reserve service and the service clinician noted only that he had had surgery in 1986, that there were no sequelae, and that it was not found to be disabling (NCD).  The June 1990 Report of Physical Examination found his eyes clinically normal.  

The Veteran initiated treatment with VA in April 2005, and the evaluation noted that he denied acute visual changes.  An August 2007 Report of Medical History, prepared as part of the Veteran's federal employment, noted only that the Veteran had had eye trouble and wore glasses.  A June 2008 private eye evaluation noted the Veteran's report of eye surgery in 1986 and concluded that he was a suspect for glaucoma and should change his glasses prescription.  However, in a June 2008 statement, the Veteran reported that his eye pressure was "still" elevated, though in January 2009 the Veteran reported to the VA eye examiner that he saw and felt "fine."  Because there is lay and medical evidence for and against the claim on the question of continuous post-service symptoms, the Board will resolve reasonable doubt in the Veteran's favor on this question to find that the Veteran has experienced continuous symptoms of a bilateral eye disorder since service.

Following his May 2008 claim seeking service connection for glaucoma, the Veteran was afforded a VA eye examination in January 2009.  The Veteran's service treatment records were not available for review.  The Veteran reported the diagnosis of glaucoma in 1986, because of high eye pressure, and that he had undergone surgery in 1988, in addition to having been given eye drops.  The Veteran did not report any follow-up treatment since service separation in 1989.  The VA examiner indicated that "back then" (during service) any intraocular pressure was assessed as "glaucoma" and treated as such.  The VA eye examiner observed that now there were categories of intraocular pressure that were not considered glaucoma.  The VA examiner recommended that the Veteran be clinically evaluated because this may be a case of intraocular hypertension.  Following an objective examination, the examiner assessed a history of glaucoma with laser treatment in both eyes and high intraocular pressure.  

In October 2009, a VA clinician assessed ocular hypertension after the Veteran sought treatment for cloudy left eye vision.  The Veteran began a treatment plan with medication.

The Board finds this January 2009 VA eye examination report to be a positive and probative opinion that related the Veteran's ocular hypertension to the treatment and surgery the Veteran report in service.  The VA examiner did reach a diagnosis of high intraocular pressure (IOP).  Admittedly, the VA examiner did not explicitly opine that the Veteran's high IOP was the same disorder as he had experienced in service; however, by providing the history of how assessing glaucoma has changed since the 1980's ("back then"), and by noting that now intraocular pressure is categorized and treated without resort to the explicit finding of "glaucoma," the VA examiner in effect noted the Veteran's high IOP and opined that the IOP was the disorder for which the Veteran was treated in service.  

In this particular case, essentially the same disorder and symptoms found in service are present currently, the Veteran has experienced the same symptoms since service, and there is medical opinion evidence that tends to relate the in-service IOP to the currently diagnosed ocular hypertension.  The Board finds that the evidence is in equipoise the question of whether the Veteran's current bilateral eye disorder, assessed as high IOP or ocular hypertension, is etiologically related to service.  See 38 C.F.R. § 3.303(b) (subsequent manifestations of chronic disease in service at any later date are to be service connected); see also Horowitz v. Brown, 
5 Vet. App. 217, 221-22 (1993) (lay statements are competent on in-service and post-service symptoms to substantiate a claim of service connection where such symptoms later formed the basis of diagnosis of disability).  Resolving such reasonable doubt in the Veteran's favor, the Board finds that the Veteran's eye disorder, assessed as high IOP or ocular hypertension, began in service and is etiologically related to service, so that service connection for a bilateral eye disorder is warranted.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


ORDER

Service connection for a bilateral eye disorder, assessed as ocular hypertension, is granted.


REMAND

Date-stamped as received by the Board in June 2011 was additional evidence sent by the Veteran.  This evidence included an April 2010 VA cardiology evaluation that concluded with an assessment of atypical chest pains, possibly related to mitral valve prolapse.  The Veteran did not waive RO review; therefore, the Board will remand this evidence for RO initial consideration.  

The Veteran contends that he was diagnosed with mitral valve prolapse while in service in the mid to late 1980s.  The RO has attempted to obtain the Veteran's complete service treatment records; however, the treatment records for his service dated after 1983 through to his separation from service in November 1989 have not been located, though treatment records from reserve service dated 1989 to 1994 have been obtained.  In March 2010 the RO reached a formal finding of unavailability with regard to the 1983 to 1989 service treatment records.  

The United States Court of Appeals for Veterans Claims (Court) has held that in cases where records once in the hands of the government are lost, VA has a heightened duty "to consider the applicability of the benefit of the doubt rule, to assist the claimant in developing the claim, and to explain its decision when the veteran's medical records have been destroyed."  Cromer v. Nicholson, 19 Vet. App. 215, 217-18 (2005), citing Russo v. Brown, 9 Vet. App. 46, 51 (1996).  See also Cuevas v. Principi, 3 Vet. App. 542, 548 (1992); O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  


There is no presumption, either in favor of the claimant or against VA, arising from missing records.  See Cromer, 19 Vet. App. at 217-18 (the Court declined to apply an "adverse presumption" where records have been lost or destroyed while in Government control that would have required VA to disprove a claimant's allegation of injury or disease in service in missing records cases). 

In this case, in a March 2010 memorandum, VA indicated that all procedures to obtain missing service treatment records had been correctly followed, and that all efforts had been exhausted such that further attempts would be futile.  Further, in a March 2010 letter to the Veteran, VA told the Veteran that the service treatment records were unavailable, and requested that he submit any documents in his possession.  Thus, the VCAA duties to assist in attempting to locate these records and of notifying the Veteran in such missing records cases has been fulfilled, and is no basis for any further pursuit of service treatment records.  38 C.F.R. § 3.159(e)(1) (2011).  

The Veteran and his former spouse, who was married to him during the 1983-1989 years, have reported in various statements that he was diagnosed with mitral valve prolapse while in service.  Lay evidence can be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  

Upon a complete review of the claims file, the Board finds that the Veteran should be afforded a VA heart examination.  The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.  See 38 U.S.C.A. § 5103A; 
38 C.F.R. §§ 3.159(c)(4), 3.326(a).  In McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006), the Court held that an examination is required when (1) there is evidence of a current disability, (2) evidence establishing an "in-service event, injury or disease," or a disease manifested in accordance with presumptive service connection regulations occurred which would support incurrence or aggravation, 
(3) an indication that the current disability may be related to the in-service event, and (4) insufficient evidence to decide the case. 

The Veteran is competent to report that he received such a diagnosis in service, and the Veteran has reported that he has continued to experience symptoms of a mitral valve prolapse since service.  Finally, the Veteran has repeatedly informed private and VA clinicians that he has such a history.  The Board finds an examination is warranted to establish whether he currently has a mitral valve prolapse, and whether the mitral valve finding is a disability.   

Accordingly, the issue of service connection for mitral valve prolapse is REMANDED for the following action:

1.  Readjudicate the issue of service connection for mitral valve prolapse, to include consideration of the April 2010 cardiology consultation submitted by the Veteran in June 2011 (submitted directly to the Board).  

2.  Schedule the Veteran for a VA heart (cardiac) examination to determine the nature and etiology of any currently present mitral valve prolapse.  The relevant documents in the claims file should be forwarded to the examiner for review.  

a.  The examiner should elicit a complete history from the Veteran, the details of which should be recited in the examination report.  All necessary testing should be carried out in conjunction with the examination.

b. If the Veteran has mitral valve prolapse, the examiner should state whether mitral valve prolapse is a medically diagnosed disorder, or is merely a clinical finding.  The examiner should specifically determine whether any mitral valve prolapse manifests in any signs, symptoms, or functional impairment of the Veteran.  

The examiner should determine whether there are any objective medical indications that the Veteran is suffering from a chronic heart disorder, including mitral valve prolapse.  Please note any signs and symptoms of cardiac origin.  Symptom-based "diagnoses," such as pain, are not considered as diagnosed disorders for compensation purposes.

c. If the Veteran's cardiac complaints are ascribed to mitral valve prolapse, the examiner should provide an opinion as to whether it is at least as likely as not that the mitral valve prolapse is etiologically related to the Veteran's active service.  In support of this opinion, the examiner should discuss the Veteran's report of diagnosis of mitral valve prolapse in service in the mid-to-late 1980s.  The fact that there are no service treatment records available in this case should not be the basis for any opinion.  A rationale for all opinions expressed should be provided in the examination report.

3.  If any service connection for mitral valve prolapse remains denied, the Veteran and his representative should be furnished an appropriate supplemental statement of the case and be provided an opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate consideration, as appropriate.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The Veteran is advised to appear and participate in any scheduled VA examination, as failure to do so may result in denial of the claim.  See 38 C.F.R. § 3.655 (2011).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


